Citation Nr: 1706684	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  09-38 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative joint disease, right knee, with limitation of extension.

2.  Entitlement to an increased evaluation for degenerative joint disease, left knee, with limitation of extension.

3.  Entitlement to an increased evaluation for calcific peritendonitis with degenerative joint disease acromioclavicular joint right shoulder.

4.  Entitlement to an increased evaluation for degenerative disc disease with bilateral piriformis syndrome.

5.  Entitlement to an increased evaluation for degenerative joint disease, right knee, with limited and painful flexion.

6.  Entitlement to an increased evaluation for degenerative joint disease, left knee, with limited and painful flexion.

7.  Entitlement to an increased evaluation for arthritis, right hip.

8.  Entitlement to an increased evaluation for arthritis, left hip.

9.  Entitlement to an increased evaluation for right heel spur.

10.  Entitlement to special monthly compensation (SMC) based on a need for regular aid and attendance (A&A) of another person.

11.  Entitlement to SMC based on being permanently housebound.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from April 1976 to May 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In November 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  In an April 2014 Statement in Support of Claim, the Veteran indicated, prior to the promulgation of a Board decision, that she wished to withdraw the appeal of her claims of entitlement to an increased rating for degenerative joint disease, right knee, with limitation of extension; degenerative joint disease, left knee, with limitation of extension; calcific peritendonitis with degenerative joint disease acromioclavicular joint right shoulder; degenerative disc disease with bilateral piriformis syndrome; degenerative joint disease, right knee, with limited and painful flexion; degenerative joint disease, left knee, with limited and painful flexion; arthritis, right hip; arthritis, left hip; and right heel spur.  (Listed as issues 1. - 9. on the title page.)

2.  The evidence demonstrates that the Veteran requires the regular aid and attendance of another person as a result of her service-connected disabilities.

3.  The Veteran does not have a single disability rated as 100 percent disabling and, therefore, is not eligible for SMC based on being permanently housebound.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the Veteran for the issue of entitlement to an increased evaluation for degenerative joint disease, right knee, with limitation of extension, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of the appeal by the Veteran for the issue of entitlement to an increased evaluation for degenerative joint disease, left knee, with limitation of extension, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for withdrawal of the appeal by the Veteran for the issue of entitlement to an increased evaluation for calcific peritendonitis with degenerative joint disease acromioclavicular joint right shoulder have been met.  38 U.S.C.A.     § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

4.  The criteria for withdrawal of the appeal by the Veteran for the issue of entitlement to an increased evaluation for degenerative disc disease with bilateral piriformis syndrome have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

5.  The criteria for withdrawal of the appeal by the Veteran for the issue of entitlement to an increased evaluation for degenerative joint disease, right knee, with limited and painful flexion, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

6.  The criteria for withdrawal of the appeal by the Veteran for the issue of entitlement to an increased evaluation for degenerative joint disease, left knee, with limited and painful flexion, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

7.  The criteria for withdrawal of the appeal by the Veteran for the issue of entitlement to an increased evaluation for arthritis, right hip, have been met.          38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

8.  The criteria for withdrawal of the appeal by the Veteran for the issue of entitlement to an increased evaluation for arthritis, left hip, have been met.             38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

9.  The criteria for withdrawal of the appeal by the Veteran for the issue of entitlement to an increased evaluation for right heel spur have been met.                38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

10.  The criteria for SMC based on the need for regular aid and attendance of another person have been met.  38 U.S.C.A. §§ 1114(l), 5107(b) (West 2014);       38 C.F.R. §§ 3.102, 3.350(b), 3.352(a) (2016).

11.  The criteria for SMC based on being permanently housebound have not been met.  38 U.S.C.A. §§ 1114(s), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.350(i) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The following discussion pertains only to the issues of entitlement to SMC based on the need for regular A&A of another person and SMC based on being permanently housebound.  Issues 1. - 9., as listed on the title page, were withdrawn prior to the promulgation of this decision.  

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).

A standard April 2008 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.

Since filing the claim, the Veteran underwent examinations for housebound status or permanent need for regular A&A in December 2007, March 2009, March 2013, and October 2015.  These examinations, along with the expert medical opinions, are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's, at the time, current functional ability, and allow the Board to make a fully informed decision.  Thus, VA's duty to assist has been met.

II.  Withdrawal of Claims on Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  The withdrawal may be made by the Veteran or by his or her authorized representative, and it must be in writing or be made on record during a hearing.  38 C.F.R. § 20.204. 

In an April 2014 Statement in Support of Claim, the Veteran indicated, prior to the promulgation of a Board decision, that she wished to withdraw the appeal of her claims of entitlement to an increased rating for degenerative joint disease, right knee, with limitation of extension; degenerative joint disease, left knee, with limitation of extension; calcific peritendonitis with degenerative joint disease acromioclavicular joint right shoulder; degenerative disc disease with bilateral piriformis syndrome; degenerative joint disease, right knee, with limited and painful flexion; degenerative joint disease, left knee, with limited and painful flexion; arthritis, right hip; arthritis, left hip; and right heel spur.  (Listed as issues 1. - 9. on the title page.)

The Veteran has withdrawn these appeals and there remain no allegations of error of fact or law for appellate consideration.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.204.  Accordingly, the Board does not have jurisdiction to review these claims and they are dismissed.

III.  Entitlement to SMC

The Veteran seeks entitlement to SMC based on the need for regular A&A of another person and based on being permanently housebound.  For the reasons that follow, the Board finds that SMC based on the need for regular A&A of another person is warranted and SMC based on being permanently housebound is not warranted.

SMC is payable if, as the result of service-connected disability, a veteran is permanently bedridden or with such significant disabilities as to be in need of regular A&A.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  The following factors will be considered in determining whether a veteran is in need of regular A&A of another person: inability of claimant to dress or undress himself (herself), or to keep himself (herself) ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself (herself) through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.  38 C.F.R.            § 3.352(a).  It is not required that all of the disabling conditions noted above be found to exist before a favorable rating may be made.  Id.  The particular personal functions which the veteran is unable to perform should be considered in connection with his or her condition as a whole.  Id.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  Id.

SMC is also payable if a veteran is permanently housebound.  See 38 U.S.C.A.       § 1114(s); 38 C.F.R. § 3.350(i).  The law provides for two avenues through which to receive this benefit: "statutorily housebound," see 38 C.F.R. § 3.350(i)(1), and "housebound-in-fact," see 38 C.F.R. § 3.350(i)(2).  Under both avenues, the veteran must first have a single service-connected disability rated as 100 percent disabling.  38 C.F.R. § 3.350(i).  To be found statutorily housebound, the veteran must have additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems.  38 C.F.R. § 3.350(i)(1).  To be found housebound-in-fact, the Veteran must be permanently housebound by reason of service-connected disability or disabilities.  38 C.F.R. § 3.350(i)(2).  This requirement is met when the veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  Id.

Several separately rated disabilities cannot be combined to achieve a single 100 percent rating in order to qualify for SMC.  VAOGCPREC 66-91 (Aug. 15, 1991).  A total disability rating for individual unemployability (TDIU) based on a single disability does, however, qualify as a single 100 percent rating for the purposes of section 3.350.  Bradley v. Peake, 22 Vet. App. 280, 293 (1998).

In this instance, a review of the Veteran's ratings history shows that she is not eligible for SMC based on being permanently housebound because she does not have a single disability rated as 100 percent disabling.  See 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  Her highest rated individual service-connected disability is degenerative disc disease with bilateral piriformis syndrome, rated as 60 percent disabling.  The Board notes that she is entitled to TDIU from July 20, 1998 to June 16, 2012.  While TDIU can qualify as a single 100 percent rated disability if it is based on a single disability, in the Veteran's case, it is based on multiple orthopedic disabilities: her degenerative disc disease with bilateral piriformis (formerly characterized as a low back strain), her degenerative joint disease right knee with limited and painful flexion (formerly characterized as patellofemoral joint syndrome with synovitis), and right heel spur.  See Bradley, 22 Vet. App. at 293; December 1999 rating decision.  Accordingly, the Veteran does not have a single disability rated as 100 percent disabling; there is no doubt to be resolve; SMC based on being permanently housebound is not warranted.  38 U.S.C.A. §§ 1114(s), 5107(b); 38 C.F.R. §§ 3.102, 3.350(i).

On the other hand, a review of the claims file shows that the Veteran is eligible for SMC based on the need for A&A of another person.  38 U.S.C.A. § 1114(l);          38 C.F.R. § 3.350(b).  The Veteran underwent VA examinations for A&A/housebound in December 2007, March 2009, March 2013, and October 2015.  She reported that she has required the regular aid and attendance of her son or daughter.  The examinations show that due to her service-connected disabilities, she is confined to a wheelchair and cannot ambulate, even with assistance; she can, however, operate the wheelchair independently.  She requires the assistance of another person to get dressed.  She cannot button her clothes, put on undergarments, or bend over to pick things up or put on her shoes.  Due to her orthopedic problems, she also requires assistance with bathing and using the bathroom; she cannot maintain general hygiene on her own.  The VA examiners wrote that she is essentially housebound, requiring the assistance of another to leave her apartment to go to medical appointments or go grocery shopping.  They also wrote that she is not able to protect herself from the hazards/dangers incident to her daily environment.  Throughout the claim period, her ability to feed herself has degraded; however, it appears that this is due to weakness and loss of grip strength in her hands due to nonservice-connected arthritis.  This nonservice-connected disability prevents her from preparing her own meals, but it appears that she is still able to feed herself.  The Board notes that, as a lay person, the Veteran is competent to describe the nature and functional impairment of her disabilities, and the Board finds her statements regarding such to be credible as they are consistent with the medical evidence describing her service-connected low back, right shoulder, right heel, bilateral knee, and bilateral hip disabilities.

Based on the VA examinations and the Veteran's testimony regarding the functional impact of her service-connected disabilities, the Board finds that the Veteran's service-connected disabilities manifest in three of five factors listed in 38 C.F.R. § 3.352(a): inability of claimant to dress or undress himself (herself), or to keep himself (herself) ordinarily clean and presentable; inability to attend to the wants of nature; and incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.  Importantly, a Veteran need only show one of these factors to establish entitlement to SMC based on the need for regular A&A of another person.  38 C.F.R. § 3.352(a); Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in section 3.352(a) must be present to grant SMC based on the need for regular A&A of another person).  Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that SMC based on the need for regular A&A of another person is warranted.  38 U.S.C.A. §§ 1114(l), 5107(b); 38 C.F.R. §§ 3.102, 3.350(b), 3.352(a).


ORDER

Entitlement to an increased evaluation for degenerative joint disease, right knee, with limitation of extension, is dismissed.

Entitlement to an increased evaluation for degenerative joint disease, left knee, with limitation of extension, is dismissed.

Entitlement to an increased evaluation for calcific peritendonitis with degenerative joint disease acromioclavicular joint right shoulder, is dismissed.

Entitlement to an increased evaluation for degenerative disc disease with bilateral piriformis syndrome, is dismissed.

Entitlement to an increased evaluation for degenerative joint disease, right knee, with limited and painful flexion, is dismissed.

Entitlement to an increased evaluation for degenerative joint disease, left knee, with limited and painful flexion, is dismissed.

Entitlement to an increased evaluation for arthritis, right hip, is dismissed.

Entitlement to an increased evaluation for arthritis, left hip, is dismissed.

Entitlement to an increased evaluation for right heel spur is dismissed.

SMC based on the need for regular A&A of another person is granted, subject to the laws and regulations governing the payment of monetary benefits.

SMC based on being permanently housebound is denied.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


